DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 08/04/2021, has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 08/04/2021, is acknowledged.  
Claims 1-2, 6-13, 15-24 are pending in this action.  Claims 3-5, 14, have been cancelled.  Claims 1-2, 6-10, 12, 15, 17 have been amended.  New claims 19-24 have been added.  No new matter was added.  Claims 1-2, 6-13, 15-24 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  
Applicant's amendments necessitated new ground(s) presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection 

Terminal Disclaimer
The terminal disclaimer, filed 04/08/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the prior Patent No. 10,117,831, has been reviewed and is accepted.  The terminal disclaimers has been recorded.  Nonstatutory double patenting rejection over claims of US 10,117,831 has been withdrawn.  Application No. 16/110,156 has been abandoned.  

Priority
This application is a continuation of US 16/140,477, filed September 24, 2018 and now abandoned, which is a continuation-in-part of US 15/629,354, filed June 21, 2017 and now issued as U.S. Patent No. 10,117,831, which is a continuation-in-part of PCT/US16/67433, filed December 19, 2016, which claims benefit of provisional U.S. Application No. 62/269,951, filed December 19, 2015.  

Information Disclosure Statement
No information disclosure statement is associated with this submission.  
For the record, the applicant’s statement that in the information discloser statement, filed previously on 03/23/2021, reference 21 should be corrected to US 7,955,632 is unclear, because US 7,955,632 is recited in said information discloser statement as reference 22.  Clarification of the information discloser statement, filed on 03/23/2021, is required.   

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 6-13, 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended independent claim 1 refers to “a method of making a soft-chew, semi-plastic tablet having specific hardness, a friability, a water content, and a disintegration time”, wherein elements/constituents used in said method (i.e., active ingredient, a diluent, a binding agent, a disintegration agent, a lubricant) are characterized by their assumed function and not by the structure essential for said tablet/composition and/or for the method to produce said tablets as claimed.   To this point, it is noted that the function of a particular compound may change and/or depend on conditions.  In the instant specification applicant provides a support to this point stating that (i) a single excipients may have more than one function, e.g., lipids can be used as a lubricant, plasticizer, binders (Para. 0051); (ii) diluents can be used for disintegration, binding, lubrication, taste masking (Para. 0060); further, as stated previously, (iii) pregelatinized corn starch can be employing as intra-granular ingredient and/or extra-granular ingredient (Table 5 and 6);  (iv) polyethylene glycol can be used as granulation aid and/or as intra-granular ingredient (example 7 in Table 13); (v) sodium lauryl sulphate can be used as intra-granular ingredient and/or as flow aid ingredient (example 26 in Table 65).  Given that claim language that does not limit a claim to a particular structure (MPEP 2111.04), those skilled in the art would not understand what is claimed when the claim is read in light of the specification.  As such, the metes and bounds of the claim are not clear.  Similar is applied to claim 19.  
Claim 1 attempts to define the subject-matter in terms of the result to be achieved (i.e., hardness, friability), which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result.  Claiming a result without reciting what materials produce that result is the epitome of an indefinite claim.  Such a claim fails to delineate with any reasonable certainty the requirements of the formulation.  Forest Labs., Inc. v. Teva Pharms. USA, Inc. (Fed. Cir. 12/11/17).  Therefore, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  MPEP 2111.04.  Similar is applied to claim 19.  Clarification is required.
Newly amended independent claim 2 recites the limitation “selected from the group consisting essentially of...;" that is not reasonably clear.  In the present case, it is noted that neither the claim nor specification define the term “consist essentially”, i.e., what compound can be included or must be excluded from said recited groups.  Therefore, the scopes of the claim is not reasonably clear.  Clarification is required
Claims 6-13 and 15-24 are rejected as being dependent on rejected independent claims 2 and 19 and failing to cure the defect.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17, 21, 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 (dependent on claim 16) recites the limitation “a disintegration time of less than about 30 minutes”.  To this point, it is noted that claim 16 discloses the tablets having a disintegration time in the range from 3 minutes to 60 minutes.  Therefore, claim 17 fails to properly limit the range disclosed in claim 16.  Clarification is required.
Claims 21 and 23 are rejected as being of improper dependent form, because said claims contain the reference to claim 21 (claim 21) and to claim 23 (claim 23). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 6-13, 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuri, US 2010/0010101 (cited in the IDS) in view of Kluger et al., US 2014/0141055 (cited in the IDS; hereinafter referred to as Kluger). 
Cherukuri teaches a process for the manufacture of compressed (Para. 0034-0038) soft-chew tablets (Abstract; Para. 0044, 0046, 0056, 0146, 0148, 0301) as unit dosage forms (Para. 0155; Examples 1-74) suitable for the oral administration (Para. 0044 and 0301).  Cherukuri specifically teaches that “chew tablet” refers to compressed tablet that, when placed in the mouth, must be chewed to disintegrate, and said chew tablet preferably contains emulsifier(s) having a high melting point of greater than body temperature (Para. 0148).  
Cherukuri teaches that said tablets:  (i) include active pharmaceutical ingredients (here as pharmaceuticals or therapeutics; Para. 0002, 0021) or nutritional agent additives (Para. 0083);  (ii)  have a desired hardness (Para. 0154), e.g., the hardness of 2.2 kp (very low hardness; Para. 0264);  (iii)  have desired friability to almost nothing (Para. 0132), e.g., of less than 1 % (Examples 20-21, 23-24, 35, 39, 43-44);  (iv) might have disintegration time in the mouth of user of less than 1 minute (Examples 20-21 and 24) that can be controlled by the addition of disintegrant (Para. 0080-0081);  (v)  are formed by compressing soft-chew composition mixture (Para. 0034-0038) in a conventional compression or tableting machine (Para. 0125, 0154, 0162, 0166, 0168, 0211 as applied to claims 1, 2, 19).
Cherukuri teaches that the process of manufacturing
forming a first premix (premix 1) of diluent/bulking materials, flavor (if any), and sweetener (if any); 
forming a second premix (premix 2) of the binder(s) and emulsifier(s); 
forming a third premix (premix 3) of the active ingredient and diluent/bulking materials; 
uniformly blending together premix 3 and premix 2 (Para. 0124, 0149); 
uniformly blending the premix 1 and blended mixture of premix 2 and premix 3 (Para. 0124, 0149);
subject the blended mixture of premix 1, 2, 3 to size reduction by passing through multimill or any traditional mill, using a 4 mm screen, then a 2 mm screen or mesh # 16 to get desired particle size granule (Examples 35-39);
after sifting the materials, the sifted materials are transferred to the granules (Examples 35-37, 39, 41); 
mixing said granules with lubricants or bonding agent (Para. 0034-0037; 0147);
the final blend is then compressed into tablets using, e.g., a tablet press (Para. 0154; Examples 20-21, 23-24, 32, 35, 39, 43-44).
Cherukuri teaches that the granulated compressed product optionally can be exposed to the temperature of 40 oC for 1-10 minutes and then cooled to room temperature (Para. 0128, 0130, 0140, 0142, 0168).  
Cherukuri teaches that binder/emulsifier can be solid or liquid (Para. 0050) and may include lipid material (e.g., hydrogenated vegetable oil), polyethylene glycols, starch, glycerin, polysaccharides, gum solutions (Para. 0050, 0051, 0057-0070, 0077 as applied to claim 2).  The composition may also include starches or microcrystalline cellulose as binders (Para. 0077, 0080-0081 as applied to claim 2).  Cherukuri teaches that said process may include the step, wherein the binder/emulsifier can be absorbed on a disintegrant, and one can use microcrystalline cellulose as disintegrant (Claim 40; Para. 0080-0081, 0255 as applied to claim 2). 
Cherukuri teaches that the binder optionally can be melted before mixing with other ingredients (Para. 0123, 0130).  Cherukuri also teaches that active ingredient can be coated with a functional or nonfunctional coating, e.g., enteric coating, pH-dependent coating, sustained release coating, sugar coating, etc. (Para. 0115). 
Cherukuri does not teach the tablets are semi plastic tablets (Claims 3 and 5).  Cherukuri teaches, however, that the uniform mixture may be poured into a mold, cast into preformed shapes, or stamped into the final products (Para. 0124).
Kluger teaches a process for the manufacture of semi-plastic pharmaceutical unit doses (such as soft chews suitable for oral administration) using a rotary molding machine (Abstract; Para. 0002; 0027, 0030).  To this end, Kluger teaches the process comprising the steps of: 
mixing at least one active pharmaceutical ingredient with a dry and/or liquid component to prepare a premix (Para. 0016, 0053); 
mixing the premix and a forming agent (e.g., polyethylene glycol) to form a dough (Para. 0017-0018; 0022, 0101-0102); 
feeding the dough into a container connected with a rotary molding machine (Para. 0019); and 
forming a semi-plastic pharmaceutical dosage unit in a rotary molding machine (Para. 0020).
starch as the dry component (Para. 0081), and/or vegetable oil as a liquid component (Para. 0093).  Kluger teaches that (i) dry/liquid ingredients can be mixed by conventional equipment until the homogeneous blending to form a premix (e.g., employing suitable blending equipment such as ploughshare mixing blender); and also teaches that in a second step the forming agent may be heated until melting (Para. 0100).
Kluger teaches semi-plastic pharmaceutical dosage forms as solid (at room temperature) dosage forms having a lower hardness than conventional hard tablets; that exhibit a plastic rheological behavior and can be formed by molding equipment into many different shapes, and are dimensionally stable (Para. 0044). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the molding step/approach as taught by Kluger preparing the soft-chew tablets taught by Cherukuri.  One would do so with expectation of beneficial results, because Kluger teaches that said approach allows producing semi plastic, soft chewable pharmaceutical dosage forms on an industrial scale, in many different shapes, that are dimensionally stable.
Regarding a heating step (claims 1, 13, 20), it is noted that the cited prior art teaches heating a premix for providing a homogeneous mixtures of the compounds/constituents in use, identifying thereby said parameter as a result effective variable.  To this point, it is noted that one of ordinary skill in the art would have understood that the result-effective adjustment of conventional working parameters (i.e., concentrations, temperature, mixing time, etc.) is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan.  The determination of suitable or effective conditions (e.g., temperature) can be 
Applicant is advised to clarify claim language as well as constituents that can be used in the claimed method and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition of allowance.   

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615